Detailed Action

Acknowledgements 


1.   	This communication is in response to the original Application No. 16/292,295        filed on 3/4/2019.
2. 	Claim(s) 1-20 are currently pending and have been fully examined.

3.	For the purpose of applying prior art, PreGrant Publications will be referred to 

using a four digit number within square brackets, e. g. [0001].

Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 101

5.	35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

6.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[ljaws of nature, natural phenomena, and abstract ideas” are not patentable. E.g., Alice Corp. v. CLS Banklnt’l, 573 U.S. 208, 216 (2014).
organizing human activity, such as fundamental economic practices {Alice, 573 U.S. at 219-20; Bilski, 561 U.S. at 611); mathematical formulas {Parker v. Flook, 437 U.S. 584, Appeal 2018-002948 Application 13/009,053 594-95 (1978)); and mental processes (Gottschalkv. Benson, 409 U.S. 63, 69 (1972)).
Specifically, claim(s) 1-20 are directed toward at least one judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), without significantly more.  In accordance with the 2019 PEG, the rationale for this determination is explained below.
Step 1 Statutory Categories (streamlined analysis):
Establishing the broadest reasonable interpretation of the claim as a whole, does it fall under one of the four patentable categories of 35 U.S.C. § 101: 
(1) process; 
(2) machine; 
(3) manufacture; 
(4) composition of matter. 
Step 1:
Representative claim 1 is directed toward a method, which is a statutory category of invention.
Representative claim 12 is directed toward a method, which is a statutory category of invention.
Representative claim 20 is directed toward a method, which is a statutory category of invention.
The claim(s) recite(s) targeted marketing, which is an “abstract idea,” without significantly more.

Revised Step 2A; Prong One of Two Prong Inquiry:
Although claim 1 recite a method/apparatus that falls within one of the four patentable categories of 35 U.S.C. § 101, the Supreme Court has "long held that this provision contains an important implicit exception" that "[l]aws of nature, natural phenomena, and abstract ideas are not patentable." Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 70 (2012) (quotation omitted). To determine patentable subject matter a revised determination will be made using the 2019 PEG.
"First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts" of "laws of nature, natural phenomena, and abstract ideas." Alice Corp. v. CLS Bank int'l, 134 S. Ct. 2347, 2355 (2014). "The inquiry often is whether the claims are directed to 'a specific means or method' for improving technology or whether they are simply directed to an abstract end-result."  To determine if the claim “recites” and “abstract idea,” the Examiner identifies the specific limitations in the claim under examination the Examiner believes recites an “abstract idea” and determines whether the identified limitation(s) fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG.  
The grouping of abstract ideas, as recited in the 2019 PEG, comprises: 
Mathematical Concepts/Formulas;
mathematical relationships;
a mathematical formula or equation;
a mathematical calculation;
formula;
Mental Processes; and 
concepts performed by the human mind or by pen and paper (e.g. observation, evaluation, judgement, opinion);
(3) Certain Methods of Organizing Human Activity (e.g. fundamental economic practice);
a. fundamental economic principles or practices (e.g. hedging, insurance, mitigating risk);
b. commercial or legal interactions (e.g. contracts, legal obligations, business relations, advertising;
	c. managing personal behavior or relationships;
d. interactions between people (e.g. social activities, teaching);


Claim Analysis:
Identifying the specific limitation(s) in the claim that recites an abstract idea (note: abstract idea is highlighted bold);

1. A product distribution system comprising: 

a data storage system including a set of one or more characteristics associated with each of a plurality of individuals, the data storage system further including a physical address for each individual; 

a controller in communication with the database; 

a memory coupled to the controller, wherein the memory stores program instructions executable by the controller, wherein, in response to executing the program instructions, the controller: 

receives, as input, one or more product characteristics of a product available from an entity to be provided to one or more of the plurality of individuals; 

identifies, using the sets of one or more characteristics associated with each of the plurality of individuals, a first set of one or more individuals for whom the one or more product characteristics align with the set of one or more characteristics associated with the respective one or more individuals; 

provides, as output, the first set of the one or more identified individuals; receives, as input, a selection of a second set of the one or more identified individuals, wherein the second set is identical to or a subset of the first set; and 

in response to receiving the selection of the second set, facilitates the delivery of the product to each of the second set of individuals.	



Determine whether the identified specific limitation(s) falls within at least one of the groupings of abstract ideas enumerated in 2019 PEG;
Claim Analysis:
The claim recites the limitations, “receives…identifies…provides…receives…facilitates….”  Thus the limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “controller,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “controller” language, the claim encompasses the user manually processing information.  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. 
The Examiner identifies that the Applicant’s claim limitations full under 2019 PEG group(s) of abstract idea is/are:  (3) Certain Methods of Organizing Human Activity;
Because the claims are directed to “targeted marketing,” which is an abstract idea.   Since the identified limitations(s) fall within any of the groupings of abstract ides enumerated in the 2019 PEG, the analysis should proceed to Revised Step 2A, Prong Two.
	We must now examine the elements of the claim to determine whether it contains an “inventive concept” sufficient to “transform” the claimed abstract idea into a patent eligible application.  A claim that recites an “abstract idea” must include “additional features” to ensure the claim is more than a drafting effort designed to monopolize the “abstract idea.”

Revised Step 2A, Prong Two of Two Prong Inquiry:
The Examiner then makes a determination if there are there any additional element(s) or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  Therefore, the additional element(s) or a combination of elements, recited in the claim, is beyond the judicial exception(s), and
	Does the claim recite additional elements that integrate the judicial exception into a “practical application” of the exception?  Requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	Because the Examiner has found that the claims are directed to abstract ideas/judicial exception, the claims must include an “inventive concept” in order to be patent-eligible, i.e., there must be an element or combination of elements that is sufficient to ensure that the claim in practice amounts to significantly more than the abstract idea itself.  
The relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea…on a generic computer.
Claim Analysis:
Identifying the specific limitation(s) in the claim that recites additional element(s) or a combination of elements;

1. A product distribution system comprising: 

a data storage system including a set of one or more characteristics associated with each of a plurality of individuals, the data storage system further including a physical address for each individual; 

a controller in communication with the database; 

a memory coupled to the controller, wherein the memory stores program instructions executable by the controller, wherein, in response to executing the program instructions, the controller: 

receives, as input, one or more product characteristics of a product available from an entity to be provided to one or more of the plurality of individuals; 

identifies, using the sets of one or more characteristics associated with each of the plurality of individuals, a first set of one or more individuals for whom the one or more product characteristics align with the set of one or more characteristics associated with the respective one or more individuals; 

provides, as output, the first set of the one or more identified individuals; receives, as input, a selection of a second set of the one or more identified individuals, wherein the second set is identical to or a subset of the first set; and 

in response to receiving the selection of the second set, facilitates the delivery of the product to each of the second set of individuals.	






Does the claim as a whole integrates the mental process into a practical application?

	Examples of limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);

Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition;

Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 

Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and

Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception;
The Examiner considers whether the claimed invention pertains to an improvement in:
(1) The functioning of the computer itself; or 
(2) Any other technology or technical field.  
This is also referred to as a technological solution to a technological problem.  
	Determine, by the Examiner, that there is a technical explanation as to how to implement the invention in the Specification and the claim itself reflects the improvement in technology.  In determining to identify the “improvement” the Examiner searches both: 
The Specification; and 
The Claims;
The Specification must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology.  For example, the Specification could identify a technical problem and explain how the Specification provides a technical solution.
	As to the claims, after the Examiner has consulted the Specification and determined the disclosed invention pertains to an improvement in technology, the claim must be evaluated to ensure the claim itself reflects the improvement in technology.  It must be determined whether the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome.
	Under a “particular machine” consideration, a claim limitation can integrate a judicial exception by implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
This consideration is discussed in MPEP 2106.05(b).
A claim to add a generic computer or generic computer components and asserts that the claim integrates a judicial exception because the generic computer is 'specially programmed, or is a 'particular machine, the Examiner should look at whether the added elements integrate the judicial exception.  Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.
	Under a “particular transformation” consideration, a claim limitation can integrate a judicial exception by effecting a transformation or reduction of a particular article to a different state or thing.  This consideration is discussed in MPEP 2106.05(c).
	Under “other meaningful limitations” consideration, a claim limitation can integrate a judicial exception by applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  This consideration is discussed in MPEP 2106.05(e).
Examples of limitations that are “NOT” indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);

Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).


Result of Claim Analysis:
The claim recites the additional element(s): a controller; the “controller” in the step(s) is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to the abstract idea. 
Thus the exception is not integrated into a “practical application,” then the claim is “directed to” the exception, proceed to Step 2B.

Analysis Step 2B:
Because we determine the claims are directed to an abstract idea, we analyze the claims under step 2B of Alice to determine if there are additional limitations that individually, or as an ordered combination, ensure the claims amount to "significantly more" than the abstract idea.  Alice, 134 S. Ct. at 2355 (citing Mayo, 566 U.S. at 76-77)).  Does the claim provide an inventive concept i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception (e.g. abstract idea) in the claim?
Because the Examiner has found that the claims are directed to abstract ideas/judicial exception, the claims must include an “inventive concept” in order to be patent-eligible, i.e., there must be an element or combination of elements that is sufficient to ensure that the claim in practice amounts to significantly more than the abstract idea itself.  
The relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea…on a generic computer.

Step 2B includes evaluation of the same considerations as revised Step 2A Prong Two, plus two additional considerations: 
whether the additional elements amount to significantly more than the exception itself;

Claim Analysis:


1. A product distribution system comprising: 

a data storage system including a set of one or more characteristics associated with each of a plurality of individuals, the data storage system further including a physical address for each individual; 

a controller in communication with the database; 

a memory coupled to the controller, wherein the memory stores program instructions executable by the controller, wherein, in response to executing the program instructions, the controller: 

receives, as input, one or more product characteristics of a product available from an entity to be provided to one or more of the plurality of individuals; 

identifies, using the sets of one or more characteristics associated with each of the plurality of individuals, a first set of one or more individuals for whom the one or more product characteristics align with the set of one or more characteristics associated with the respective one or more individuals; 

provides, as output, the first set of the one or more identified individuals; receives, as input, a selection of a second set of the one or more identified individuals, wherein the second set is identical to or a subset of the first set; and 

in response to receiving the selection of the second set, facilitates the delivery of the product to each of the second set of individuals.	

Claim Analysis Result:

Thus taken alone, the additional elements do not amount to significantly more than the above identified judicial exception (the “abstract idea”). Looking at the limitations as an ordered combination, as a whole, adds nothing that is not already present when looking at the elements individually.  There is no indication that the combination of elements, the ordered combination of the elements as a whole, improves the functioning of a computer or improves any other technology.  

The additional elements of claim(s) 1 do not change the analysis as claim(s) 1 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because alone, the elements do not amount to significantly more than the abstract idea.  The additional elements of claim(s) 1 taken together, as an ordered combination, as a whole, also do not amount to significantly more than the abstract idea.  The additional elements of claim(s) 1 include:
NONE;

Applicant’s “additional elements” disclose generic computer components performing generic computer functions which alone, do not amount to significantly more than the judicial exception.  Within claim(s) 1, they are recited at a high level of generality and are functioning and processing instructions in a conventional manner known in the industry.  Courts have held computer-implemented processes not to be significantly more than an “abstract idea” (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an “abstract idea,” such as an idea that could be done by human analog (i.e. by hand or by merely thinking). This is the central issue with the claimed invention as the computer elements are merely used as a tool to carry out the “abstract idea,” to perform functions, such as “receives…identifies…provides…receives…facilitates…,” which are well-understood and conventional to the industry. Thus taken alone, the additional elements do not amount to significantly more than the above identified judicial exception (the “abstract idea”). Looking at the limitations as an ordered combination, as a whole, adds nothing that is not already present when looking at the elements individually. There is no indication that the combination of elements, the ordered combination of the elements as a whole, improves the functioning of a computer or improves any other technology. 
Their collective functions merely provide conventional computer implementation as the Specification, which merely indicate generic and conventional computing components, used as a tool to implement the “abstract idea, without specifically identifying improvements to the technology utilized, rather indicating technology is merely utilized as a tool to implement the “abstract idea.”
Applicant’s limitations are represent instructions for the “abstract idea” and/or insignificant post-solution activity.  Moreover, these limitations do not constitute significantly more because they are simply an attempt to limit the “abstract idea” to a particular technological environment.  Viewing these limitations in combination with the elements that set forth the “abstract idea,” the claim(s) 1 merely instruct the process of
“receives…identifies…provides…receives…facilitates…” which are instructions to implement the “abstract idea.”   
	Furthermore, the limitations whish set forth the “abstract idea” do not appear to be sufficiently supported by the required algorithm(s) necessary to carry out their claimed function in a specific, limiting manner, thereby indicating a high level or preemption. 
Conclusion 
	Thus, when all of the limitations of the claims are considered, both individually and as an ordered combination as outlined above, the Examiner concludes that the claim is not directed to a patent-eligible subject matter under 35 USC 101 because it does not amount to significantly more than the “abstract idea.”
Additionally, the Examiner would additionally point out the following:
“The method claims do not, for example, purport to improve the functioning of the computer itself. See ibid. (“There is no specific or limiting recitation of . . . improved computer technology . . . ”); Brief for United States as Amicus Curiae 28–30. Nor do they effect an improvement in any other technology or technical field. See, e.g., Diehr, 450 U. S., at 177–178. Instead, the claims at issue amount to “nothing significantly more” than an instruction to apply the abstract idea of intermediated settlement using some unspecified, generic computer.”

Also, the Examiner would like to point out that “claims for which computers are invoked merely as a tool…use of a computer as a tool – economic task, or method of conducting business, the computer acts as a device to move and hold data, but the computer is used merely in its ordinary capacity of routine computerization of bookkeeping functions are not tied to a technological advance.”   “Furthermore, merely combining several abstract ideas does not render the combination any less abstract. RecogniCorp, 855 F.3d at 1327 (“Adding one abstract idea (math) to another abstract idea . . . does not render the claim non-abstract.”); see also FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093—94 (Fed. Cir. 2016) (determining the pending claims were directed to a combination of abstract ideas).”
	Also, the Examiner would like to point out that “an inventive concept that transforms the “abstract idea” into a patent-eligible invention must be significantly more than the “abstract idea” itself, and cannot simply be an instruction to implement or apply the “abstract idea” on a computer.”
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. 
Dependent claim(s) 2-11 and 13-19 when analyzed as a whole are held to be patent ineligible under 35 USC 101 because the additional recited limitations only refine the abstract idea further.
For instance, in claim(s) 2-11 and 13-19 the steps, under the broadest reasonable interpretation, are further refinements of [organizing human activities, mental process, mathematical concepts/formulas] because these steps further describe the intermediary steps of the underlying process.
In all the dependent claim(s), the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. This is because the claim(s) do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone.  Thus, the claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claim(s) also are not patent eligible.
	Claim(s) 12 and 20 contains similar language or like deficiencies found in claim 1.
	Dependent claim(s) 2-11 and 13-19 do not add any limitations that would remedy the deficiencies outlined above and are rejected accordingly. 


Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

8.	Claim(s) 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 1, Applicant recites, “…a first set of one or more individuals for whom the one or more product characteristics align with the set of one or more characteristics associated with the respective one or more individuals;” however, Applicant’s Specification does not describe HOW the Applicant’s claimed invention of, “a first set of one or more individuals for whom the one or more product characteristics align with the set of one or more characteristics associated with the respective one or more individuals” works.  Therefore, claim 1 fails the written description as Applicant has not provided neither algorithm nor the steps/procedure taken in sufficient detail so that one of ordinary skill in the art would understand HOW Applicant’s intended function of “
a first set of one or more individuals for whom the one or more product characteristics align with the set of one or more characteristics associated with the respective one or more individuals” is to be performed.1   One of ordinary skill in the art would have reasonably concluded that the inventor did not possess the claimed subject matter because of the lack of a specific computer code to perform Applicant’s claimed invention of “a first set of one or more individuals for whom the one or more product characteristics align with the set of one or more characteristics associated with the respective one or more individuals.”  Examiner establishes that specific computer code lines to cause Applicant’s claimed invention of “a first set of one or more individuals for whom the one or more product characteristics align with the set of one or more characteristics associated with the respective one or more individuals” on the computing device is necessary to detail, “to allow a person of ordinary skill in the art to understand which is claimed and to recognize that the inventor invented what is claimed.”2  
As to claim 2, Applicant recites, “…in response to receiving the selection of the second set, facilitates the delivery of the product to each of the second set of individuals without revealing the physical addresses of the second set of individuals to the entity;” however, it is unclear HOW Applicant’s claimed “facilitates” works.  Applicant’s Specification recites:
[0123] In some embodiments, the system may assign a unique item code to 
facilitate the automatic purchase, opt-in features, or sample functionalities of the system. The unique item code may be a SKU code, a UPC number, a Product Type, or a Produce ID to tangible and non-tangible goods. In one example, a vacation package may be assigned a SKU code, a "vacation" as a Product Type, and include travel dates, location, and level of service of flight as various Product IDs.

Here, Applicant’s language is directed to the “purchase,” not to the claimed language or “delivery.3”  Applicant’s Specification does not describe HOW the Applicant’s claimed invention of, “…in response to receiving the selection of the second set, facilitates the delivery of the product to each of the second set of individuals without revealing the physical addresses of the second set of individuals to the entity; works.  Therefore, claim ## fails the written description as Applicant has not provided neither algorithm nor the steps/procedure taken in sufficient detail so that one of ordinary skill in the art would understand HOW Applicant’s intended function of “…in response to receiving the selection of the second set, facilitates the delivery of the product to each of the second set of individuals without revealing the physical addresses of the second set of individuals to the entity;” is to be performed.4   One of ordinary skill in the art would have reasonably concluded that the inventor did not possess the claimed subject matter because of the lack of a specific computer code to perform Applicant’s claimed invention of “…in response to receiving the selection of the second set, facilitates the delivery of the product to each of the second set of individuals without revealing the physical addresses of the second set of individuals to the entity.”  Examiner establishes that specific computer code lines to cause Applicant’s claimed invention of “…in response to receiving the selection of the second set, facilitates the delivery of the product to each of the second set of individuals without revealing the physical addresses of the second set of individuals to the entity;” on the computing device is necessary to detail, “to allow a person of ordinary skill in the art to understand which is claimed and to recognize that the inventor invented what is claimed.”5  
Claim 12 contains similar language or like deficiencies found in claim 1.
 Claim(s) 10, 12 and 20 contains similar language or like deficiencies found in claim 2.
		Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


10.	Claim(s) 2, 6, 7, 11 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 2, the scope of the claim is unclear as Applicant recites, “…in response to receiving the selection of the second set, facilitates the delivery of the product to each of the second set of individuals without revealing the physical addresses of the second set of individuals to the entity;” however, the scope is unclear as the “metes-and-bounds” of “facilitates” is undeterminable.  Therefore, the scope of the claim is not clear and one of ordinary skill in the art would not be reasonable appraised of the scope of the claim.6

As to claim 6, the scope of the claim is unclear as Applicant recites, “wherein the brand is providing one of samples, offers, and catalogs to the second set of individuals;” however, Applicants claim is directed toward a data storage system and controller and not to what a brand provides.  Therefore, the scope of the claim is not clear and one of ordinary skill in the art would not be reasonable appraised of the scope of the claim.7
As to claim 7, the scope of the claim is unclear as Applicant recites, “wherein a third-party is providing gifts to the second set of individuals;” however, Applicants claim is directed toward a data storage system and controller and not to what a third-party provides.  Therefore, the scope of the claim is not clear and one of ordinary skill in the art would not be reasonable appraised of the scope of the claim.8
As to claim 11, the scope of the claim is unclear as Applicant recites, “and the proxy is then used by a shipper…to complete the shipment;” however, Applicants claim is directed toward a data storage system and controller and not to what a shipper uses or completes.  Therefore, the scope of the claim is not clear and one of ordinary skill in the art would not be reasonable appraised of the scope of the claim.9
Claim 16 contains similar language or like deficiencies found in claim 6.
Claim 17 contains similar language or like deficiencies found in claim 7.
Claim 20 contains similar language or like deficiencies found in claim 2.


Conclusion

11.	The prior art made of record and not relied upon is considered pertinent to 

Applicant’s disclosure.  


    PNG
    media_image1.png
    909
    673
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    941
    668
    media_image2.png
    Greyscale





Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mr. Dante Ravetti whose telephone number is (571) 270-3609. The examiner can normally be reached on Monday - Thursday 9:00am-5:00pm.

If attempts to reach examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-4609.

Information regarding the status of an application may be obtained from

the Patent Application Information Retrieval (PAIR) system. Status information

for published applications may be obtained from either Private PAIR or Public

PAIR. Status information for unpublished applications is available through

Private PAIR only. For more information about the PAIR system see

http://pair-direct5yspto.gov. Should you have questions on access to the private

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866)

217-9197. If you would like assistance from a USPTO Customer Service

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1 -(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        1/13/2022


    
        
            
        
            
    

    
        1 When examining computer-implemented functional claims, examiners should determine whether the specification discloses the
        computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail
        such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the
        time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem
        or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any
        understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides
        sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not
        enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain
        how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan
        Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and
        remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were
        genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing
        disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient
        detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112
        (a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the
        written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient
        corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function
        limitation in a claim under 35 U.S.C. 112(f) or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed
        to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-
        AIA  35 U.S.C. 112]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection
        under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description
        rejection. See also MPEP § 2181, subsection II.B.2(a).
        
        
        2 MPEP 2161.01;Univ of Rochester v. G.D. Searle & Co., Inc. 358 F.3d 916, 928 (Fed. Cir. 2004); 
        
        
        3
        4 When examining computer-implemented functional claims, examiners should determine whether the specification discloses the
        computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail
        such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the
        time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem
        or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any
        understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides
        sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not
        enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain
        how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan
        Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and
        remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were
        genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing
        disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient
        detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112
        (a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the
        written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient
        corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function
        limitation in a claim under 35 U.S.C. 112(f) or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed
        to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-
        AIA  35 U.S.C. 112]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection
        under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description
        rejection. See also MPEP § 2181, subsection II.B.2(a).
        
        
        5 MPEP 2161.01;Univ of Rochester v. G.D. Searle & Co., Inc. 358 F.3d 916, 928 (Fed. Cir. 2004); 
        
        
        6 MPEP 2173.02 III B;  “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process." Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.” MPEP 2173.02 I “I. CLAIMS UNDER EXAMINATION ARE CONSTRUED DIFFERENTLY THAN PATENTED CLAIMS”
        
        7 MPEP 2173.02 III B;  “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process." Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.” MPEP 2173.02 I “I. CLAIMS UNDER EXAMINATION ARE CONSTRUED DIFFERENTLY THAN PATENTED CLAIMS”
        
        8 MPEP 2173.02 III B;  “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process." Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.” MPEP 2173.02 I “I. CLAIMS UNDER EXAMINATION ARE CONSTRUED DIFFERENTLY THAN PATENTED CLAIMS”
        
        9 MPEP 2173.02 III B;  “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process." Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.” MPEP 2173.02 I “I. CLAIMS UNDER EXAMINATION ARE CONSTRUED DIFFERENTLY THAN PATENTED CLAIMS”